DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2021 has been entered. 
 

Response to Amendments
The amendments filed 06/24/2021 have been entered. 1-7, 9-12, 14-15, 17-21, and 23-24 remain pending in the application.
Applicant's arguments and amendments, with respect to the claim rejections under 35 U.S.C. 112(a) have been fully considered and are persuasive. Therefore, the previous objections have been withdrawn.

Response to Arguments

As an initial matter, solely due to the current amendments, the previously relied upon reference Mortara is removed. This is not a concession of Mortara teachings, rather Mortara is not required to teach all of the limitations of at least Claim 1. 
The applicant argues that prior art of record, Zylberberg “…does not and cannot…” teach at least the amended portions of representative claim 1. The examiner respectfully disagrees. 
Specifically, the applicants argue that: 
To the extent Zylberberg teaches a learning operation, the learning operation described therein does not involve recording spike counts for only a first group of neurons that spike before the other of the neurons in the neural network described therein. Instead, Zylberberg describes a training implementation wherein spikes are counted for each neuron in the neural network for each image presented during training (i.e., spikes are counted for all of the neurons, not a group or subset of early-spiking neurons as is recited in claim 1). Accordingly, since Zylberbeg teaches counting spikes for each and every neuron in the neural network, it does not and cannot teach counting or recording spikes for only a first group or subset of neurons that spike before the other neurons in the neural network (i.e., the first group of neurons to spike), as is required by claim 1. 

Again, the examiner respectfully disagrees. 
First, the applicant argues that the claim language requires recording spike counts “…for only a first group of neurons…” The claim language in question (see above) does not recite or even fairly suggest that the spike counts are recorded “for only” a first group…” merely, at best, the claim recites “…recording, in a memory, spike counts for a first group of the plurality of physical neurons…” 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For at least this first reason, the applicant’s arguments are not persuasive. 
Second, Zylberberg does, in fact teach the claimed features. The examiner draws attention to at least Figure 2. In the caption of Figure 2, Zylberberg recites: 
“…The input image was divided into non-overlapping 16x16 pixel patches…Each patch was presented to SAILnet, and the number of spikes were recorded from each unit in response to each patch…each 16x16 input patch, which is defined by 256 continous-valued parameters, is represented by only 75 binary spikes of activity, emitted by a small subset of the neural population…” 

The examiner notes that recording the number of spikes from each unit in response to each patch, teaches “recording, in a memory, spike counts for a first group of the plurality of physical neurons that spike before the other of the plurality of neurons.” 
That is, when a patch of an image (e.g. not the whole image), the neurons that spike with regards only to that patch are recorded. Clearly, the neurons for which the number of spikes were recorded (e.g. being exposed to the applied 16x16 patch) teaches “a first group of the plurality of physical neurons that spike before the other of the plurality of neurons…” 

Zylberberg further teaches “…and updating one or more learning parameters for one or more of the plurality of physical neurons based on the stored spike counts for the physical neurons in the first group of neurons…” 
For example, on Pg. 8 “Discussion”, Zylberberg recites: 
“Our model uses purely synaptically local learning rules—connection strengths are updated based only on the number of spikes arriving at the synapse and the number of spikes generated by the post-synaptic cell…” 
	The examiner notes that “connection strengths” teach the claimed “learning parameters.” And, further, it can be clearly seen that these connection strengths (i.e. learning parameters) are updated based only on the number of spikes arriving at the synapse and the number of spikes generated by the post-synaptic cell. Since these number of spikes are the number of spikes of neurons that fired, the learning parameters are updated “…based on the stored spike counts for the physical neurons in the first group of neurons…” as the claim requires. 
	As can be clearly seen, Zylberberg teaches the claim language as required and thus the applicant’s arguments regarding the rejection under 35 U.S.C. 103 are NOT persuasive and the rejection is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 5, 8, 10, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013).

With respect to Claim 1, Zylberberg teaches a neural network including a plurality of physical neurons (Zylberberg Pg. 8 Col. 2 “We explicitly model each neuron as an RC circuit…” Modeling each neuron as an “RC circuit” reads on “physical neuron.” Pg. 2 Col. 2 " Towards this end, we implement a network of spiking, leaky integrate-and-fire units [30] as model neurons…) each having a respective feature associated therewith (Pg. 2 Col. 2 " Towards this end, we implement a network of spiking, leaky integrate-and-fire units [30] as model neurons… Other units in the network, and the inputs Xk, which are pixel intensities in an image, modify the internal variable ui(t) by injecting current into the model neuron." See Figure 3. Note (B) and the box(es) of “features”. Each neuron in Zylberberg (i.e. SAILnet Algorithm) is responsible, at least in part, for a feature of an image.)…and each being configured to be electrically connected to every other physical neuron in the network and to a portion of an input dataset (Pg. 2 Col. 2 " Towards this end, we implement a network the stimulus with pixel values Xi, and the other neurons in the network combine to form the input current…to the cell…” the examiner notes that the each neuron having input of the image teaches “a portion of an input dataset” and because 1) each neuron is modeled as an RC circuit and 2) are “combined to form the input current” they are electrically connected to every other physical neuron in the network as required.).  
Zylberberg teaches wherein the neural network is configured to perform a learning operation that includes recording, in a memory, spike counts for a first group of the plurality of physical neurons that spike before the other of the plurality of neuron… (Zylberberg Pg. 4 Figure 2 Caption “…The input image was divided into non-overlapping 16x16 pixel patches…Each patch was presented to SAILnet, and the number of spikes were recorded from each unit in response to each patch…each 16x16 input patch, which is defined by 256 continuous-valued parameters, is represented by only 75 binary spikes of activity, emitted by a small subset of the neural population…” The examiner refers to the response to arguments for more details)…and updating one or more learning parameters for one or more of the plurality of physical neurons based on the stored spike counts for the physical neurons in the first group of neurons (Zylberberg Pg. 8 “Our model uses purely synaptically local learning rules—connection strengths are updated based only on the 
Zylberberg however does not appear to explicitly disclose wherein the plurality of physical neurons are arranged in a plurality of neuron clusters each comprising a respective subset of two or more of the plurality of physical neurons. 
Zylberberg also does not appear to explicitly disclose further wherein the two or more physical neurons in each cluster are electrically connected to one another in a bus structure via one or more electrical conductors, and the plurality of clusters are electrically connected together in a ring structure. 
Pande does teach wherein the plurality of physical neurons are arranged in a plurality of neuron clusters each comprising a respective subset of two or more of the plurality of physical neurons (Pande Figure 1 and Figure 8 note Modular Neural Tile. The disclosed Modular Neural Tile reads on the claimed “neuron clusters.” The examiner further refers to the response to arguments above.). 
Pande also teaches further wherein the two or more physical neurons in each cluster are electrically connected to one another in a bus structure via one or more electrical conductors, and the plurality of clusters are electrically connected together in a ring structure (Pande Figure 8 note that the MNT’s are explicitly described as having a “Ring topology interconnect architecture.” Pg. 358 “The authors [Pande et al] have investigated and proposed EMBRACE (illustrated in Fig. 1) as an embedded computing element for the implementation of large scale [Spiking Neural Networks] SNNs. A Modular Neural Tile (MNT) architecture has been proposed for reducing silicon area, by using a combination of fixed and configurable synaptic connections. The proposed MNT comprises a 16:16 neuron fully connected hardware SNN structure. MNTs are integrated in a two dimensional mesh topology packet switched [Network on Chip] NoC interconnect to for a hardware module SNN architecture.” The examiner notes that, a “bus structure” or “bus” is defined as “a set of hardware lines (conductors) used for data transfer among the components of a computer system. A bus is essentially a shared highway that connects different parts of the system…and enables them to transfer information…” Based on this definition, the disclosed “fully connected hardware” and/or “mesh topology” reads on the claimed “bus structure.”). Pande teaches modular neural tiles (MNT, i.e. the two or more physical neurons in each cluster) connected in a ring topology (cf. fig. 8, i.e. and the plurality of clusters are electrically connected together in a ring structure) on a single silicon area (i.e. electrically connected)   connected to one another in a bus structure (cf. Pande Figure 1 note that data is being transferred (see the arrows) between any or all of the MNT’s and thus MUST have, at least in part, electrical conductors connecting them) and thus teaches the language). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the neural network as taught by Zylberberg modified with the bus and ring topology as taught by Pande because this would allow for efficient implementation of a spiking neural network on VLSI hardware (Pande Pg. 358, “Hardware SNN systems offer the potential for elegant, low-power and scalable methods of embedded computing, with rich non-linear dynamics, ideally suited to applications including classification, estimation, prediction, dynamic control and signal 



. 

With respect to Claim 4, the combination of Zylberberg and Pande teach a memory (Pande, Figure 1 “The Modular Neural Tile (MNT) comprises a two layered 16:16 fully connected SNN structure, packet encoder/decoder, SNN configuration and topology memory.”).
The combination of Zylberberg and Pande also teach wherein each connection between two neurons has a respective weight W associated therewith and each connection between a neuron and at least a portion of the input dataset has a respective weight Q associated therewith (Zylberberg Figure 1. "Inputs Xk to the network (from image pixels) contact the neuron at connections (synapses) with strengths Qik, whereas inhibitory recurrent connections between neurons have strings Wim." Alternatively, Pg. 9 Col. 1 "The same is true for the feed-forward weights Qik and the lateral connection strengths Wim..."). 
The combination of Zylberberg and Pande also teach further wherein each weight Q and W is stored in the memory of the system (Pande, Figure 1 “The Modular Neural Tile (MNT) comprises a two layered 16:16 fully connected SNN  memory.” A person of ordinary skill in the art would readily infer that if the MNT comprises...a memory, then the various weights must be stored in memory of the system (e.g. SNN configuration of figure 1 clearly shows synaptic weights).).

With respect to Claim 5, the combination of Zylberberg and Pande teach wherein the weights Q and W are quantized to a fixed-point number to reduce memory storage (Zylberberg Pg. 9 Col. 1 “Since the thresholds θi are adapted slowly compared to the time scale of inference, they are approximately constant during inference. This is true for the feed-forward weights Qik and lateral connection strengths Wim.” The examiner notes that if a value is constant it does not change, therefore its value is fixed as the claim language requires. Alternatively, See Pg. 10 Col. 2.).
 
With respect to Claim 10, the combination of Zylberberg and Pande teach wherein each neuron is configured to generate a binary spike output (Zylberberg Figure 1. "Once that voltage exceeds threshold…, the diode, which models neuronal voltage-gated ino channels, opens, causing the cell to fire a punctate action potential, or spike, of activity." Alternatively, Pg. 2 Col. 2 "The neuronal output at time t, yi(t), is binary-valued: it is either 1 (spike) or 0 (no spike)..."). 

With respect to Claim 11, the combination of Zylberberg and Pande teach the neural network comprises a feature extractor inference module configured to extract features from an image represented by the input dataset (Zylberberg Pg. 8 
The combination of Zylberberg and Pande also teach wherein the image contains an object (Zylberberg See Figure 2. The image of a marina contains the object of a boat.). 
With respect to Claim 17, the combination of Zylberberg and Pande teach wherein the at least one neural network has a scalable multi- layer architecture (Zylberberg Pg. 2 Col. 2 " Towards this end, we implement a network of spiking, leaky integrate-and-fire units [30] as model neurons…Other units in the network, and the inputs Xk, which are pixel intensities in an image, modify the internal variable ui(t) by injecting current into the model neuron." See also Figure 1.). 


Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013) and further in view of Culurciello et al. ("CMOS image sensors for sensor networks", NPL 2006).

With respect to Claim 2, the combination of Zylberberg and Pande teach all of the limitations of Claim 1 as discussed above. 
The combination of Zylberberg and Pande however do not appear to explicitly disclose wherein the bus structure is a multi-dimensional bus structure comprising a plurality of rows, a plurality of columns, and a plurality of logic OR gates. 
The combination of Zylberberg and Pande further do not appear to explicitly disclose wherein each OR gate is associated with a respective row or column and electrically connects the neurons in that row or column to one another. 
Culurciello teaches wherein the bus structure is a multi-dimensional bus structure comprising a plurality of rows, a plurality of columns, and a plurality of logic OR gates (Pg. 41 Col. 1 Referring to Fig. 2, the pixels readout initiates with a request (Req) from the image sensor array to the receiver circuity. This request occurs after a pixel has generated an event. The requesting pixel will activate the row and column ROM that output its address on the bus. The request signal enables the output or a OR gate for both the row and column of the generating pixel."). 
Culurciello also teaches wherein each OR gate is associated with a respective row or column and electrically connects the neurons in that row or column to one another (Pg. 41 Col. 1 Referring to Fig. 2, the pixels readout initiates with a request (Req) from the image sensor array to the receiver circuity. This request occurs after a pixel has generated an event. The requesting pixel will activate the row and column ROM that output its address on the bus. The request signal enables the output or a OR gate for both the row and column of the generating pixel."). 


With respect to Claim 14, the combination of Zylberberg, Pande, and Culurciello teach a power supply, and wherein a supply voltage supplied by the power supply to the neural network is scaled to take advantage of the error resilience of the sparse coding system (Culurciello Pg. 41 Col. 2 "The image sensor uses three power supplies: analog (Vdda) and digital (Vddd) supply plus a pixel rest supply (Vddr). The supplies can be used independently or tied together." Further, Pg. 43 Col. 2 “When a single pixel requests the bus with signal e[a] the internal voltage of the contention detection cd remains below the threshold of the following logic stages. As a second pixel request the bus before transmission of the previous one has been completed, signal e[b] will bring vcd below the logic threshold and thus enable the output of the contention detector..” The examiner notes that “bringing down the voltage” (vcd) to enable the contention detector, teaches that the power supply of Culurcillo is scaled (by “bring down the voltage”) to “take advantage of the error resilience…”, the error resilience being the ability to detect and handle collisions on the bus. Therefore, Under the broadest reasonable interpretation of the claim language, the combination of Zylberberg, Pande, and Culurciello read on the claim language.). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013) and further in view of Wang et al. ("An FPGA implementation of a polychronous spiking neural network with delay adaptation", NPL 2013). 

With respect to Claim 3, the combination of Zylberberg and Pande teach all of the limitations of Claim 1 as discussed above. 
The combination of Zylberberg and Pande however, do not appear to explicitly disclose wherein the bus structure is a multi-dimensional bus structure having A rows and B columns of neurons. 
The combination of Zylberberg and Pande also do not appear to explicitly disclose wherein the bus structure comprises A horizontal buses each connecting B neurons in a respective row of the bus structure, and B vertical buses each connecting A neurons in a respective column of the bus structure. 
Wang teaches wherein the bus structure is a multi-dimensional bus structure having A rows and B columns of neurons (Pg. 4 Figure 4 note (a) which describes the neuron array).
Wang also teaches wherein the bus structure comprises A horizontal buses each connecting B neurons in a respective row of the bus structure, and B vertical buses each connecting A neurons in a respective column of the bus structure (Pg. 4 Figure 4 note (a) which describes the neuron array). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the network architecture as taught by the combination of Zylberberg and Pande modified with the neuron array as taught by Wang because this would allow a physical implementation of a neural network to learn and each synapse would be able to be individually addressed (Wang Pg. 8). 

Claims 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013) 
With respect to Claim 6, the combination of Zylberberg and Pande teach all of the limitations of Claim 4 as described above. 
The combination of Zylberberg and Pande however do not appear to explicitly disclose wherein the memory is partitioned into a first portion and a second portion. 
The combination of Zylberberg and Pande also do not explicitly disclose further wherein both the first and second portions are used during a learning operation performed by the system, and only one of the first and second portions is used during an inference operation performed by the system. 
White does teach wherein the memory is partitioned into a first portion and a second portion (Col.9 Lines 3-10 "With the switches in the I position, the activation 
White also teaches wherein both the first and second portions are used during a learning operation performed by the system, and only one of the first and second portions is used during an inference operation performed by the system (White Col. 9 describes the memory and how it is used in an input cycle (I) and an update cycle (U). Under the broadest reasonable interpretation of the claim language, the input cycle of White (I) reads on the claimed “inference operation” and the update cycle (U) reads on the claimed “learning operation”. During the “learning operation”/update cycle (U) both of White MSB RAM and LSB RAM are “used” (e.g. there values are updated). Specifically White Col. 9 Lines 31-35. During the “inference operation”/input cycle (I) only the MSB RAM is “used” (e.g. only MSB RAM operates on the summer and/or is the only value that is new). Specifically, White Col. 9 Lines 15-19.). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the network architecture as taught by the combination of Zylberberg and Pande modified with the memory partitions as taught by white because this would allow each processing unit to store its local 

With respect to Claim 7, the combination of Zylberberg, Pande, and White teach wherein the first portion of the memory comprises the most significant bits (MSBs) of the Q and W weights, and the second portion of the memory comprises the least significant bits (LSBs) of the Q and W weights (Col.9 Lines 3-10 "With the switches in the I position, the activation signal uij passes along lines 22, through switch 96a to signal line 97 and then to the address bus of the LSB RAM 98 and the address bus for the MSB RAM 99. These RAMS are part of the same memory; the LSB RAM 98 being storage for the least significant bits and MSB RAM 99 being storage for the most significant bits of the same data word or value."). 

With respect to Claim 9, the combination of Zylberberg, Pande, and White also teach wherein parameter updates during the learning operation are passed to one or more neurons using a message passing approach (Col.9 Lines 3-10 "With the switches in the I position, the activation signal uij passes along lines 22, through switch 96a to signal line 97 and then to the address bus of the LSB RAM 98 and the address bus for the MSB RAM 99. These RAMS are part of the same memory; the LSB RAM 98 being storage for the least significant bits and MSB RAM 99 being storage for the most significant bits of the same data word or value." Because the RAM of White is used to store some data word and during the update cycle (U) (See Col. 9) the value stored in the RAM is fed into the summer, the word stored in the RAMs must contain an address . 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013) in view of Khosla et al. (“A neuromorphic System for object detection and classification”, NPL 2013). 
With respect to Claim 12, the combination of Zylberberg and Pande teach all of the limitations of Claim 11 as described above. 
The combination of Zylberberg and Pande, however, do not appear to explicitly disclose an object classifier configured to classify the object in the input image based on the extracted features. 
Khosla does teach an object classifier configured to classify the object in the input image based on the extracted features (Fig. 1. Also Abstract “Our system is inspired by recent findings in visual neuroscience on feed-forward object detection and recognition pipeline and mirrors that via two main neuromorphic modules (1) a front-end detection module that combines for and motion based visual attention to search for and detect “integrated” object percepts as is hypnotized to occur in the human visual pathways; (2) a back-end recognition module that processes only the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the inference and extraction techniques as taught by Zylberberg and Pande modified with the classification based on the extracted features as taught by Khosla because this would make detecting objects easier (Khosla Pg. 3 Figure. 1 and Section 2). 

Claims 15-17, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Khosla et al. (“A neuromorphic System for object detection and classification”, NPL 2013) in view of Pham et al. (“NeuFlow: Dataflow Vision Processing System-on-a-Chip”, NPL 2012). 
With respect to Claim 15, Zylberberg teaches a sparse feature extractor inference module configured to extract features from an input image containing an object, wherein the inference module comprises an implementation of a sparse coding algorithm (Zylberberg Figure. 1, 2 and 3. Also Pg. 2 “Author Summary” describe the SAILnet algorithm which is a sparse coding algorithm for inference and learning.). 
and further wherein the inference module comprises at least one neural network comprising a plurality of physical neurons each having a respective feature associated therewith and each being configured to be connected to every other physical neuron in the network and at least a portion of the input image…( Zylberberg Pg. 2 Col. 2 " Towards this end, we implement a network of spiking, leaky integrate-and-fire units [30] as model neurons…Other units in the network, and the inputs Xk, which are pixel intensities in an image, modify the internal variable ui(t) by injecting current into the model neuron." See also Figure 1)… the neural network being configured to perform a learning operation that includes recording, in a memory, spike counts for a first group of the plurality of physical neurons that spike before the other of the plurality of neurons… (Zylberberg Pg. 4 Figure 2 Caption “…The input image was divided into non-overlapping 16x16 pixel patches…Each patch was presented to SAILnet, and the number of spikes were recorded from each unit in response to each patch…each 16x16 input patch, which is defined by 256 continuous-valued parameters, is represented by only 75 binary spikes of activity, emitted by a small subset of the neural population…” The examiner refers to the response to arguments for more details)…and updating one or more learning parameters for one or more of the plurality of physical neurons based on the stored spike counts for the physical neurons in the first group of neurons (Zylberberg Pg. 8 “Our model uses purely synaptically local learning rules—connection strengths are updated based only on the number of spikes arriving at the synapse and the number of spikes generated by the post-synaptic cell…” For further details please see the response to arguments above.). 

Zylberberg also does not appear to explicitly disclose wherein the inference module and classifier are integrated on a single chip. 
	Khosla does disclose an event-driven object classifier configured to classify the object in the input image based on the extracted features (Fig. 1. Also Abstract “Our system is inspired by recent findings in visual neuroscience on feed-forward object detection and recognition pipeline and mirrors that via two main neuromorphic modules (1) a front-end detection module that combines for and motion based visual attention to search for and detect “integrated” object percepts as is hypnotized to occur in the human visual pathways; (2) a back-end recognition module that processes only the detect object percepts through a neuromorphic object classification algorithm based on multi-scale convolutional neural networks…” The examiner notes that the referenced “object percepts” read on the claimed “extracted features.” Further please see the response to arguments above.). 
	The examiner notes that in the alternative, Khosla also teaches an inference module configured to extract features from an input image containing an object (Figure 1 and Abstract). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the inference module as taught by Zylberberg modified with the Classification module as taught by Khosla because this 
	The combination of Zylberberg and Khosla do not appear to explicitly disclose wherein the inference module and classifier are integrated on a single chip.
	Pham however does disclose wherein the sparse feature extractor inference module and event-driven object classifier are integrated on a single chip (Figure 6. Shows two separate and distinct modules on a single chip (calculator and/or streamer).). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the two separate modules of Pham with the inference module and classifier module as taught by the combination of Zylberberg and Khosla because this would faster communications between the two processes and enable real-time object classification (Pham Pg. 1044). 

	With respect to Claim 24, the combination of Zylberberg, Khosla, and Pham teach wherein the inference module comprises a front-end of the object recognition system and the classifier comprises a back-end of the object recognition system (Khosla Fig. 1. Also Abstract “Our system is inspired by recent findings in visual neuroscience on feed-forward object detection and recognition pipeline and mirrors that via two main neuromorphic modules (1) a front-end detection module that combines for and motion based visual attention to search for and detect “integrated” object percepts as is hypnotized to occur in the human visual pathways; (2) a back-end recognition module that processes only the detect object percepts through a . 
 
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Khosla et al. (“A neuromorphic System for object detection and classification”, NPL 2013) in view of Pham et al. (“NeuFlow: Dataflow Vision Processing System-on-a-Chip”, NPL 2012) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013). 
With respect to Claim 18, the combination of Zylberberg, Khosla, and Pham teach all of the limitations of Claim 17 as described above. 
The combination of Zylberberg, Khosla, and Pham, however, do not appear to explicitly disclose wherein the at least one neural network comprises a plurality of neuron clusters each comprising a respective subset of the plurality of neurons.
The combination of Zylberberg, Khosla, and Pham, however, do not appear to explicitly disclose wherein the neurons in each cluster are electrically connected to one another in a bus structure, and the plurality of clusters are electrically connected together in a ring structure. 
Pande does teach wherein the plurality of physical neurons are arranged in a plurality of neuron clusters each comprising a respective subset of two or more of the plurality of physical neurons (Pande Figure 1 and Figure 8 note Modular 
Pande also teaches further wherein the two or more physical neurons in each cluster are electrically connected to one another in a bus structure via one or more electrical conductors, and the plurality of clusters are electrically connected together in a ring structure (Pande Figure 8 note that the MNT’s are explicitly described as having a “Ring topology interconnect architecture.” Pg. 358 “The authors [Pande et al] have investigated and proposed EMBRACE (illustrated in Fig. 1) as an embedded computing element for the implementation of large scale [Spiking Neural Networks] SNNs. A Modular Neural Tile (MNT) architecture has been proposed for reducing silicon area, by using a combination of fixed and configurable synaptic connections. The proposed MNT comprises a 16:16 neuron fully connected hardware SNN structure. MNTs are integrated in a two dimensional mesh topology packet switched [Network on Chip] NoC interconnect to for a hardware module SNN architecture.” The examiner notes that as mentioned in the final rejection mailed 03/06/2020, a “bus structure” or “bus” is defined as “a set of hardware lines (conductors) used for data transfer among the components of a computer system. A bus is essentially a shared highway that connects different parts of the system…and enables them to transfer information…” Based on this definition, the disclosed “fully connected hardware” and/or “mesh topology” reads on the claimed “bus structure.”). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the neural network as taught by 

With respect to Claim 20, the combination of Zylberberg, Khosla, and Pham, and pande teach wherein the inference module comprises a memory (Pande, Figure 1 “The Modular Neural Tile (MNT) comprises a two layered 16:16 fully connected SNN structure, packet encoder/decoder, SNN configuration and topology memory.”).). 
The combination of Zylberberg, Khosla, and Pham, and Jump also teach wherein each connection between two neurons has a respective weight W associated therewith and each connection between a neuron and at least a portion of the input dataset has a respective weight Q associated therewith (Zylberberg Figure 1. "Inputs Xk to the network (from image pixels) contact the neuron at connections (synapses) with strengths Qik, whereas inhibitory recurrent connections between neurons have strings Wim." Alternatively, Pg. 9 Col. 1 "The same is true for the feed-forward weights Qik and the lateral connection strengths Wim..."). 
further wherein each weight Q and W is stored in the memory of the system (Pande, Figure 1 “The Modular Neural Tile (MNT) comprises a two layered 16:16 fully connected SNN structure, packet encoder/decoder, SNN configuration and topology memory.” A person of ordinary skill in the art would readily infer that if the MNT comprises...a memory, then the various weights must be stored in memory of the system (e.g. SNN configuration of figure 1 clearly shows synaptic weights).).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Khosla et al. (“A neuromorphic System for object detection and classification”, NPL 2013) in view of Pham et al. (“NeuFlow: Dataflow Vision Processing System-on-a-Chip”, NPL 2012) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013) and further in view of Culurciello et al. ("CMOS image sensors for sensor networks", NPL 2006).
With respect to Claim 19, the combination of Zylberberg, Khosla, Pham, and Pande teach all of the limitations of Claim 18 as described above. 
The combination of Zylberberg, Khosla, Pham, and Pande however do not appear to explicitly disclose wherein the bus structure is a multi-dimensional bus structure comprising a plurality of rows, a plurality of columns, and a plurality of logic OR gates. 

Culurciello teaches wherein the bus structure is a multi-dimensional bus structure comprising a plurality of rows, a plurality of columns, and a plurality of logic OR gates (Pg. 41 Col. 1 Referring to Fig. 2, the pixels readout initiates with a request (Req) from the image sensor array to the receiver circuity. This request occurs after a pixel has generated an event. The requesting pixel will activate the row and column ROM that output its address on the bus. The request signal enables the output or a OR gate for both the row and column of the generating pixel."). 
Culurciello also teaches wherein each OR gate is associated with a respective row or column and electrically connects the neurons in that row or column to one another (Pg. 41 Col. 1 Referring to Fig. 2, the pixels readout initiates with a request (Req) from the image sensor array to the receiver circuity. This request occurs after a pixel has generated an event. The requesting pixel will activate the row and column ROM that output its address on the bus. The request signal enables the output or a OR gate for both the row and column of the generating pixel."). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the network architecture as taught by the combination of Zylberberg, Khosla, Pham, and Pande modified with the OR gate selection as taught by Culurciello because this would enable the system to individually address a particular cell. This in turn would improve the read-out speed of the output (Culurciello Pg. 41 Col. 2). 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Khosla et al. (“A neuromorphic System for object detection and classification”, NPL 2013) in view of Pham et al. (“NeuFlow: Dataflow Vision Processing System-on-a-Chip”, NPL 2012) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013) and further in view of White (US 5,319,587).

With respect to Claim 21, the combination of Zylberberg, Khosla, Pham, and Pande teach all of the limitations of Claim 20 as described above. 
The combination of Zylberberg, Khosla, Pham, and Pande however do not appear to explicitly disclose wherein the memory is partitioned into a first portion and a second portion. 
The combination of Zylberberg, Khosla, Pham, and Pande also do not explicitly disclose further wherein both the first and second portions are used during a learning operation performed by the system, and only one of the first and second portions is used during an inference operation performed by the system. 
White does teach wherein the memory is partitioned into a first portion and a second portion (Col.9 Lines 3-10 "With the switches in the I position, the activation signal uij passes along lines 22, through switch 96a to signal line 97 and then to the address bus of the LSB RAM 98 and the address bus for the MSB RAM 99. These 
White also teaches wherein both the first and second portions are used during a learning operation performed by the system, and only one of the first and second portions is used during an inference operation performed by the system (White Col. 9 describes the memory and how it is used in an input cycle (I) and an update cycle (U). Under the broadest reasonable interpretation of the claim language, the input cycle of White (I) reads on the claimed “inference operation” and the update cycle (U) reads on the claimed “learning operation”. During the “learning operation”/update cycle (U) both of White MSB RAM and LSB RAM are “used” (e.g. there values are updated). Specifically White Col. 9 Lines 31-35. During the “inference operation”/input cycle (I) only the MSB RAM is “used” (e.g. only MSB RAM operates on the summer and/or is the only value that is new). Specifically, White Col. 9 Lines 15-19.). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the network architecture as taught by the combination of Zylberberg, Khosla, Pham, and Pande modified with the memory partitions as taught by white because this would allow each processing unit to store its local weight and would allow the processing unit to be addressed individually (While Col. 2 and Col. 9). 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Khosla et al. (“A neuromorphic System for object detection and classification”, NPL 2013) in view of Pham et al. (“NeuFlow: Dataflow Vision Processing System-on-a-Chip”, NPL 2012) in view of Aoyama et al. (“Learning Algorithms for a Neural Network in FPGA”, NPL 2002). 

With respect to Claim 23, the combination of Zylberberg, Khosla, and Pham teach all of the limitations of Claim 15 as described above. 
The combination of Zylberberg, Khosla, and Pham, however, do not appear to explicitly disclose wherein the classifier comprises one or more adders and does not comprise any multipliers. 
Aoyama does teach wherein the classifier comprises one or more adders and does not comprise any multipliers (Pg. 1009 Col. 1 “Here, we got a result, the step/convex functions and 12 bits representations. They are got under the BP-learning; and the learning requires many multiply operations. A multiplier needs many gates by comparison with an adder. There is a problem to reduce hardware amounts….” Pg. 1009 Col.2 Bottom of page “The connection weight in the “and/or” network are 1-bit signals. Thus, there is no multiplier, so this structure is the simplified network ultimately.”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the classifier as taught by the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/F.C.T./Examiner, Art Unit 2126   
                                                                                                                   
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116